         Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


AMBER A.,1                                       6:19-cv-01110-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003



     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 2 of 17




MICHAEL W. PILE
Acting Regional Chief Counsel
SARAH ELIZABETH MOUM
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2936

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Amber A. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

       On March 12, 2015, Plaintiff protectively filed her




2 - OPINION AND ORDER
         Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 3 of 17




applications for DIB and SSI benefits.            Tr. 17, 236, 238, 245.2

Plaintiff alleges a disability onset date of February 1, 2010.

Tr. 17, 236, 238 245.        Plaintiff's application was denied

initially and on reconsideration.          An Administrative Law Judge

(ALJ) held a hearing on January 19, 2018.             Tr. 43-70.      Plaintiff

and a vocational expert (VE) testified at the hearing.

Plaintiff was represented by an attorney at the hearing.

     On July 16, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.      Tr. 17-36.     Plaintiff requested review by the

Appeals Council.       On May 20, 2019, the Appeals Council denied

Plaintiff=s request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.

Tr. 1-3.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On July 18, 2019, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner's decision.



                                   BACKGROUND

     Plaintiff was born on February 15, 1989.              Tr. 34, 236, 238,




     2 Citations to the official Transcript of Record (#12)
filed by the Commissioner on February 21, 2020, are referred to
as "Tr."


3 - OPINION AND ORDER
       Case 6:19-cv-01110-BR    Document 17    Filed 09/15/20    Page 4 of 17




245.   Plaintiff was 20 years old on her alleged disability onset

date of February 1, 2010.        Tr. 34.      Plaintiff has a high-school

education and some college.        Tr. 34, 48.       Plaintiff has past

relevant work experience as a cashier/checker.                  Tr. 34.

       Plaintiff alleges disability due to Crohn's Disease,

obesity, depression, bipolar, chronic migraines, back pain,

chronic fatigue, and anxiety disorder.            Tr. 46-47, 96.

       Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.         After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.     See Tr. 22-34.



                                   STANDARDS

       The initial burden of proof rests on the claimant to

establish disability.      Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).     To meet this burden, a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                   42

U.S.C. § 423(d)(1)(A).         The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to



4 - OPINION AND ORDER
     Case 6:19-cv-01110-BR    Document 17    Filed 09/15/20   Page 5 of 17




allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the



5 - OPINION AND ORDER
     Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 6 of 17




Commissioner's findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.



6 - OPINION AND ORDER
     Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 7 of 17




§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in



7 - OPINION AND ORDER
         Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 8 of 17




the national economy.        20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).       See also Keyser, 648 F.3d at 724-25.             Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.      Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).         The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.                   If

the Commissioner meets this burden, the claimant is not

disabled.      20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                                 ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since July 17, 2013.3                Tr. 20.

     At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease, sacroiliitis, chronic

pain syndrome, obesity, knee osteoarthritis, intercostal

nenralgia (sic), myofascial pain syndrome, Crohn's Disease,




     3 The ALJ indicated this date was Plaintiff's alleged
disability onset date, but the record shows February 1, 2010, as
Plaintiff's alleged disability onset date.


8 - OPINION AND ORDER
        Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 9 of 17




irritable bowel disease, bipolar disorder, attention-deficit

disorder, migraine headaches, social-anxiety disorder, and

chronic fatigue.      Tr. 20.

        At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.     Tr. 20.   The ALJ found Plaintiff has the RFC to

perform sedentary work with the following limitations:                cannot

climb ladders, ropes, or scaffolds; cannot crawl; can

occasionally balance, stoop, kneel, and crouch; should avoid

concentrated exposure to hazards; must have access to a restroom

in her workplace and be permitted to take a break for at least

ten minutes every two hours; cannot have interaction with the

public; can have occasional superficial contact with coworkers

and occasional interaction with supervisors; and is limited to

simple routine and repetitive tasks consistent with unskilled

work.    Tr. 21-22.

        At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.         Tr. 34.

        At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as addresser, cutter-

paster, and document-preparer.         Tr. 35.    Accordingly, the ALJ



9 - OPINION AND ORDER
     Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 10 of 17




found Plaintiff is not disabled.      Tr. 35-36.



                               DISCUSSION

     The ALJ did not err when he discounted the opinion of
     Plaintiff's mental-health treatment provider.

     Plaintiff contends the ALJ erred when he discounted the

opinion of Lindsay Crowner, QMHP, Plaintiff's treating mental-

health therapist.    QMHP Crowner's opinion was co-signed by Grant

Godbey, M.D., Plaintiff's treating physician.

I.   Standards

     "In disability benefits cases . . . physicians may render

medical, clinical opinions, or they may render opinions on the

ultimate issue of disability - the claimant's ability to perform

work."   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).

"In conjunction with the relevant regulations, [courts] have

. . . developed standards that guide [the] analysis of an ALJ's

weighing of medical evidence."      Ryan v. Comm'r of Soc. Sec., 528

F.3d 1194, 1198 (9th Cir. 2008).

     "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."        Id.   When contradicted, a

treating or examining physician's opinion is still owed


10 - OPINION AND ORDER
     Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 11 of 17




deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."     Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).              An

ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."      Reddick, 157 F.3d at 725.           "The

ALJ must do more than state conclusions.         He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."      Id. (citation omitted).

     Medical sources are divided into two categories:

"acceptable medical sources" and "other sources."             20 C.F.R.

§ 416.913.    Acceptable medical sources include licensed

physicians and psychologists.      20 C.F.R. § 416.913(a).          Medical

sources classified as "other sources" include, but are not

limited to, nurse practitioners, therapists, licensed clinical

social workers, and chiropractors.         20 C.F.R. § 416.913(d).

     With respect to "other sources," the Social Security

Administration Regulations provide:

             With the growth of managed health care in recent years
             and the emphasis on containing medical costs, medical
             sources who are not acceptable medical sources, such
             as nurse practitioners, physician assistants, and
             licensed clinical social workers, have increasingly
             assumed a greater percentage of the treatment and


11 - OPINION AND ORDER
     Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 12 of 17




          evaluation functions previously handled primarily by
          physicians and psychologists. Opinions from these
          medical sources, who are not technically deemed
          acceptable medical sources under our rules, are
          important and should be evaluated on key issues such
          as impairment severity and functional effects, along
          with the other relevant evidence in the file.

SSR 06-03p, at *3.    Factors the ALJ should consider when

determining the weight to give an opinion from those "important"

sources include the length of time the source has known the

claimant, the number of times and frequency that the source has

seen the claimant, the consistency of the source's opinion with

other evidence in the record, the relevance of the source's

opinion, the quality of the source's explanation of his opinion,

and the source's training and expertise.         SSR 06-03p, at *4.         On

the basis of the particular facts and the above factors, the ALJ

may assign an "other source" either greater or lesser weight

than that of an acceptable medical source.          SSR 06-03p, at *5-6.

The ALJ, however, must explain the weight assigned to such

sources so that a claimant or subsequent reviewer may follow the

ALJ's reasoning.   SSR 06-03p, at *6.       "The ALJ may discount

testimony from . . . 'other sources' if the ALJ 'gives reasons

germane to each witness for doing so.'"         Molina, 674 F.3d at

1111 (quoting Turner v. Comm'r Soc. Sec. Admin., 613 F.3d 1217,

1224 (9th Cir. 2010)).



12 - OPINION AND ORDER
      Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 13 of 17




      Inasmuch as QMHP Crowner's assessment was co-signed by

Dr. Godbey, Plaintiff contends the ALJ must provide specific and

legitimate reasons supported by substantial evidence in the

record for rejecting QMHP Crowner's opinion rather than the mere

"germane-reasons standard" usually applied to "other" medical

sources.    The Commissioner concedes the germane-reasons standard

does not apply.

II.   Analysis

      On January 9, 2018, QMHP Crowner completed a Treating

Source Statement regarding Plaintiff's limitations.              Tr. 2125-

29.   QMHP Crowner diagnosed Plaintiff with generalized anxiety

disorder, persistent depressive disorder, and autism spectrum

disorder.   Tr. 2125.    QMHP Crowner concluded Plaintiff has

marked limitations in her ability to maintain attention and

concentration for extended periods; to perform activities within

a schedule; to maintain regular attendance; to be punctual; to

work in coordination with or be in proximity to others without

being distracted by them; to complete a normal workday and

workweek without interruptions from psychologically-based

symptoms; to perform at a consistent pace without an

unreasonable number and length of rest periods; to interact

appropriately with the general public; to accept instructions



13 - OPINION AND ORDER
     Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 14 of 17




and to respond appropriately to criticism from supervisors; to

get along with coworkers or peers; and to respond appropriately

to changes in the work setting.      Tr. 2128.      He also found

Plaintiff has moderate limitations in her ability to sustain an

ordinary routine without special supervision; to maintain

socially appropriate behavior; and to adhere to basic standards

of neatness and cleanliness.      Tr. 2128.     QMHP Crowner opined

Plaintiff would need unexpected breaks and would miss work for

16 hours or more per month because of her symptoms or the side-

effects of her medications.      Tr. 2129.

          The ALJ gave "partial weight" to QMHP Crowner's

assessment that Plaintiff had marked limitations in social

interactions and moderate limitations in concentration,

persistence, and pace, and he included these limitations in his

assessment of Plaintiff's RFC.      Tr. 33-34.      The ALJ, however,

disregarded the other limitations identified by QMHP Crowner,

including the need for extra breaks and absences from work, on

the ground that there was not any objective support for such

limitations.   The ALJ also found QMHP Crowner's conclusions were

based primarily on Plaintiff's "self-reported" symptoms and

limitations, which the ALJ found were not consistent with the

objective evidence in the record that reflected Plaintiff



14 - OPINION AND ORDER
      Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20    Page 15 of 17




received conservative treatment and experienced periods of

stability and engaged in greater activity than Plaintiff

alleged.   Tr. 34.

      Plaintiff, however, contends the ALJ erred when he gave

only partial weight to the opinion of QMHP Crowner because

QMHP Crowner did not rely solely on Plaintiff's subjective

complaints.    Plaintiff relies on Buck v. Berryhill, 869 F.3d

1040 (9th Cir. 2017), to support her position.               In Buck the

Ninth Circuit noted “the rule allowing an ALJ to reject opinions

based on self-reports does not apply in the same manner to

opinions regarding mental illness.”         869 F.3d 1040, 1049 (9th

Cir. 2017).    The court stated the reason for this rule is

           [p]sychiatric evaluations may appear subjective,
           especially compared to evaluation in other medical
           fields. Diagnoses will always depend in part on the
           patient's self-report, as well as on the clinician's
           observations of the patient. But such is the nature
           of psychiatry.

Id.   The court held a psychologist's "partial reliance" on self-

reported symptoms was not a valid reason to reject the

psychologist's opinion when other evidence supported his

opinion.   869 F.3d at 1049.      A psychologist's opinion that is

"heavily based" on a claimant's self-reports, however, may be

disregarded.    Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir.

2014).   The Ninth Circuit has also held an ALJ may discount a


15 - OPINION AND ORDER
     Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 16 of 17




doctor's psychological assessment that relies primarily on a

claimant's unreliable self-reports.         Bayliss v. Barnhart, 427

F.3d 1211, 1217 (9th Cir. 2005).       Here the ALJ found Plaintiff's

subjective symptom testimony was unreliable, and the Court notes

Plaintiff has not challenged that finding.          Tr. 32-33.

       An ALJ is not required to take medical opinions at

face value but may consider the quality of the explanation

when determining how much weight to give a medical opinion.

Ford v. Saul, 950 F.3d 1141, 1155 (9th Cir. 2020).             The ALJ

shall give more weight to the opinion of a medical source that

is supported by relevant evidence.         20 C.F.R. §§ 404.1527(c)(3),

416.927(c)(3).

     The ALJ in this case did not reject QMHP Crowner's opinion

solely on the ground that it relied on Plaintiff's self-reports.

Tr. 32-34.   The ALJ noted there was not any objective support in

the record to support Plaintiff's limitations and that QMHP

Crowner did not cite to any clinical findings to support

Plaintiff's limitations.     Tr. 34.   Although Plaintiff contends

QMHP Crowner performed numerous objective tests on Plaintiff,

QMHP Crowner did not point to any of those clinical findings as

support for her opinion.

     On this record the Court concludes the ALJ did not err when



16 - OPINION AND ORDER
     Case 6:19-cv-01110-BR   Document 17   Filed 09/15/20   Page 17 of 17




he discounted QMHP Crowner's opinion because the ALJ provided

legally sufficient reasons supported by substantial evidence in

the record for doing so.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 15th day of September, 2020.


                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




17 - OPINION AND ORDER
